ARNOLD, Judge.
Appellant contends that the superior court erred in concluding that the costs to be assessed against the estate and the *142two trusts are governed by G.S. 7A-307(a)(2) as it existed prior to its amendment. Appellant maintains the important factor is that the administration of the estate and of each trust continued after 1 August 1983, the effective date of the amendments. In support of this argument, appellant relies upon the interpretation made by the Administrative Office of the Courts in a memorandum sent to the clerks of the superior courts which in pertinent part provided:
Problems will arise in the determination of charges when the estate has been opened before August 1, 1983, but proceedings in the estate are still pending. . . . [A]s to estates which were opened prior to August 1, 1983, the old fees should be charged up to, but not including, the first annual accounting. . . .For the first annual accounting, and for all proceedings thereafter the new schedule of fees and costs would apply. (Emphasis in original.)
The sole issue presented for review is the interpretation of the term “actions initiated” in the directive stating that the amendments to G.S. 7A-307(a)(2) “shall become effective August 1, 1983, and shall apply to all actions initiated on and after that date.” 1983 Session Laws, c. 713, s. 109. Chapter 713 of the 1983 North Carolina Session Laws does not define “actions initiated.” Accordingly, we must resort to rules of statutory construction in determining the meaning and effect of these words.
The primary rule of statutory construction is that the intent of the legislature controls the interpretation of a statute. To ascertain this intent the courts should consider the language of the statute, the spirit of the Act and what it sought to accomplish, the change or changes to be made and how these should be effectuated. The statute should be construed contextually and harmonized if possible to avoid absurd or oppressive consequences. Galligan v. Town of Chapel Hill, 276 N.C. 172, 171 S.E. 2d 427 (1970).
First, we note that an estate proceeding is technically not an “action” within the meaning of G.S. 1-4 which defines actions as including only criminal and civil actions. Yet, as appellant and ap-pellee concede, the legislature intended that the word “action” include estate proceedings in this limited instance.
*143Second, the legislature mandated that the amendments, including those to G.S. 7A-307, applied to all actions “initiated” on or after 1 August 1983. Therefore, the question becomes: when is an estate proceeding “initiated”? We agree with the superior court that the proceedings regarding estate administration were “initiated” prior to 1 August 1983 since the estate was opened for probate on 23 October 1980. We further agree with the superior court that any action or proceeding relating to the trusts was “initiated” prior to 1 August 1983 since Letters of Trusteeship for each of the trusts were issued on 23 July 1981.
This interpretation and its resulting effect on estate proceedings is consistent with the effect of the 1983 amendments on fees in criminal and civil actions. A criminal action is initiated upon the issuance of criminal process or the return of a bill of indictment or related instrument. G.S. 15A-301, et seq.; G.S. 15A-641, et seq. A civil action is initiated upon the filing of a complaint with the court or the issuance of a summons pursuant to Rule 3 of the North Carolina Rules of Civil Procedure. Each of these type actions, as in the administration of a trust or an estate, requires further involvement of the court. Yet neither the criminal action nor the civil action is subject to the higher fees simply because court involvement continues past the effective date of the amendment. There is no language within the Act to amend to indicate that the legislature intended to treat estate proceedings differently from criminal or civil actions. Therefore, the same result as to trust and estate administration would seem to be the intent of the legislature.
The order of the superior court is therefore
Affirmed.
Judges Wells and Parker concur.